Citation Nr: 1738153	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include alcohol abuse disorder, depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1990. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file. 

The matters on appeal were remanded by the Board in January 2015, and denied by the Board in December 2015.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Veteran, through his attorney, and the VA Secretary submitted a Joint Motion for Remand (Joint Motion).  In a December 2016 Order, the Court granted the motion and remanded the case to the Board.

The Board again remanded the matters on appeal in March 2017.


FINDINGS OF FACT

1.  The Veteran has not had a hearing loss disability for VA compensation purposes at the time of his September 2009 claim for benefits or at any time since.

2.  The Veteran currently has substance abuse disorders, unrelated to his service, manifested by such symptoms as depression, anxiety, and insomnia, but does not have any separate acquired psychiatric disorder such as depressive disorder or PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include alcohol abuse disorder, depressive disorder, and PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Required notice was provided in a September 2010 letter.  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his claimed disabilities in May 2015, and additional VA opinions on his claims in March 2017.  Moreover, the agency of original jurisdiction (AOJ) substantially complied with the December 2016 Joint Motion and March 2017 Board remand instructions by obtaining: copies of VA audiograms performed in January 2008 and December 2009; outstanding VA treatment records; and the March 2017 audiological and mental health opinions, which address the questions and concerns raised in the December 2016 Joint Motion and March 2017 Board remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Hearing loss

In its December 2015 decision, the Board provided a detailed background of the Board's hearing loss claim.

The Veteran has claimed bilateral hearing loss beginning during active duty service, or shortly after discharge.  His military occupational specialty (MOS) was 13B, cannon crewman, and he operated the 155 mm howitzer.  The Veteran claimed exposure to artillery, rifle, and grenade fire.  Based on his MOS, the Board found that the Veteran was exposed to acoustic trauma in service.  
 
Nonetheless, the Board found that service connection for bilateral hearing loss was not warranted as the Veteran did not have hearing loss to a degree (in either ear) that met the criteria of 38 C.F.R. § 3.385 for VA compensation purposes.

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA examination in April 2010.  The examiner considered attempted audiograms unreliable due to poor effort by the Veteran and did not record them.  However, the examiner explained that pure tone air and bone conduction testing was unreliable and not appropriate for use in the examination.  Examples of poor reliability included SRT threshold in the right ear (35 dB HL), which was below responses to pure tones by at least 10 dB, and bone-conduction thresholds 20-30 dB poorer than air conduction thresholds in the left ear.  Tympanometry was within normal limits and ipsilateral acoustic reflexes were present bilaterally.

On May 2015 VA examination, the examiner noted that the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 75, 70, 65, 60, and 70 respectively, with speech discrimination in the right ear at 96 percent.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 65, 65, 70, 75, and 65 respectively, with speech discrimination in the left ear at 98 percent.  The examiner, however, stated that the Veteran had "normal hearing" bilaterally.  In support of this conclusion, the examiner stated that the Veteran's speech reception thresholds were significantly better than admitted pure tone thresholds, bilaterally.  After repeated instructions, the Veteran did not respond consistently to pure tone thresholds and speech reception thresholds.

The Board, in its December 2015 decision, therefore determined that the weight of the evidence showed that the Veteran's test results had been inconsistent and did not appear to reflect the Veteran's maximal effort and thus were considered invalid and unreliable.  Under these circumstances, the Board found, VA had met its assistance obligations.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street).  There was no medical evidence of record indicating a reliable hearing loss disability by VA standards.

The threshold requirement that must be met in order to establish a claim for service connection is that there must be a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence of record showed that the Veteran had not been diagnosed with hearing loss for VA purposes, the Board found that the Veteran did not have a current hearing loss disability for which service connection could be granted.

In the December 2016 Joint Motion, the parties noted that "[t]he Board's January 27, 2015, decision remanded [the Veteran's] hearing loss claim for further development to include an instruction to 'associate with the claims file any outstanding VA audiological treatment records, to include copies of the results of the VA audiograms performed in January 2008 and December 2009,'" but that "the audiograms were not associated with the claims file as requested by the Board."  The parties stated that, although a VA audiological examination was conducted in May 2015, "[a]s the May 2015 VA examiner deemed the test results invalid, the presence of a hearing loss disability that met the criteria at 38 C.F.R. § 3.385 in January 2008 or December 2009 would be sufficient to meet the current disability requirement; thus, it remains necessary to obtain the 2008 and 2009 audiograms."  The parties further determined that because these "audiograms were not in the claims folder for review in connection with [the May 2015] examination," "the examiner could not consider the prior audiograms in her opinion, which, in light of the 2015 examination results being unreliable, may have been relevant to determine etiology."  The parties concluded "that the Board's failure to ensure that VA adhered to the January 27, 2015, remand instructions, was in direct opposition to the Court's holdings in Stegall, which warrants remand."

Pursuant to the Board's March 2017 remand, the AOJ obtained copies of the January 2008 and December 2009 audiograms and associated them with the record.  Each audiogram reflects no auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz to be greater than 25 decibels (the Veteran's initial threshold responses in the right ear in December 2009 were deemed intentionally elevated and the latter thresholds indicating normal to borderline normal hearing in the right ear were deemed accurate).  Also, neither audiological evaluation tested speech discrimination using the Maryland CNC Test as required by 38 C.F.R. § 3.385 to demonstrate hearing loss level for VA compensation purposes.  Thus, neither audiological evaluation is sufficient to show a hearing loss disability for VA purposes.

Also, in March 2017 a VA examiner reviewed the evidence as a whole, including the audiological examinations of record, and provided the following opinion:

... These exams were consistent in their denying reliability on the basis of the Veteran's pure tone threshold test results.  Furthermore, all the aforementioned tests and dates indicated that the Veteran's pure tone test results were within normal limits for hearing sensitivity, bilaterally.  Therefore, based on a review of all the hearing test results from all the above mentioned examinations, it is opined that this Veteran's reported current bilateral hearing loss is less likely than not (50% or less probability) caused by or is a result of in-service noise events.

Thus, the weight of the evidence, including that newly associated per the December 2016 Joint Motion instructions, continues to reflect no ascertainable hearing loss disability for VA compensation purposes at the time of the Veteran's September 2009 claim for benefits or at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319; Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for bilateral hearing loss must be denied.  


B.  Acquired psychiatric disorder

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In its December 2015 decision, the Board provided a detailed background of the Board's acquired psychiatric disorder claim, and determined that the Veteran had currently diagnosed alcohol abuse disorder manifested by depression, anxiety, and insomnia, but did not have current major depressive disorder or PTSD.

1.  Background and analysis prior to the December 2016 Joint Motion

The Veteran contends that service connection for an acquired psychiatric disorder is warranted because he has suffered from depression as a result of purported military sexual assault that occurred during active duty service when he was 19 years old.  He asserts that his in-service assault can be corroborated by his subsequent poor performance and alcohol problems.  

In the January 2014 hearing the Veteran testified that, although he told no one in his chain-of-command about the assault, he did tell his twin brother.  After the hearing the Veteran's twin brother submitted a lay statement dated February 2014 concerning the assault.

In September 2009, the Veteran also stated to a treatment provider that one of his fellow service members revealed his sexual orientation to the Veteran and then hung himself two weeks later.  The Veteran testified to this event at his January 2014 Board hearing.

Service treatment records are silent to any complaints, treatment, or diagnosis of depression, PTSD, or any other mental health condition while on active duty.  The Veteran was afforded a mental status examination in service in October 1989, less than one year after service separation.  That exam indicated his behavior was normal, he was alert and oriented, and demonstrated unremarkable mood, clear thinking process, normal thought, and good memory.  The examiner concluded the Veteran was mentally responsible and competent to participate in the discharge proceedings.

Post-service VA treatment records reflect that, in a February 2009 domiciliary admission evaluation note, the Veteran reported drinking a twelve pack daily, using crack, marijuana, and opiates.  The Veteran denied any major medical problems and denied any previous psychiatric diagnosis.  He reported having started drinking alcohol at age 15, crack at 28, and opiates about 10 years prior.  

In July 2009 VA treatment notes, the Veteran was admitted for alcohol and cocaine detox.  He reported that he started drinking at age 17.  The Veteran also reported using cocaine and Tetrahydrocannabinol almost three times a week.  The Veteran stated that it was hard for him to cope with the current stressors of life, to include being homeless, unemployment, and the recent loss of his mom and son.  The Veteran described having a depressed mood, low energy, poor sleep, and passive suicidal ideation.  The Veteran was diagnosed with cocaine dependence, alcohol dependence, and major depressive disorder.  An opinion as to the etiology of the Veteran's disorders was not provided.  

In an August 2009 VA treatment record, the Veteran denied any history of sexual abuse.  

In a November 2012 VA treatment record, the Veteran reported feeling sad and depressed, and indicated that he was having problems with sleep.  He reported a long history of substance use and dependence.  The substances he had used included alcohol, crack cocaine, benzodiazepines, methamphetamine, cannabis, and opiates.  The Veteran stated that he was discharged from service for writing bad checks.  Diagnoses rendered included depressive disorder and substance abuse dependence.  The examiner noted that the Veteran did not meet the PTSD criteria at that time.  

The Veteran submitted a January 2014 statement from Dr. J.G. from the VA Hopkinsville Outpatient Clinic.  Dr. J.G. noted that he had seen the Veteran three times and had diagnosed major depression and PTSD.  A review of Dr. J.G.'s treatment sessions reveal that, in his first session in October 2013, the Veteran reported being sexually abused by a fellow service-member in the military.  He also stated that one of his fellow service members revealed his sexual orientation to the Veteran and then hung himself two weeks later.  The Veteran was diagnosed with depressive disorder, anxiety disorder, mixed substance abuse disorder, but PTSD was ruled out.  In a November 2013 treatment note, the Veteran discussed family problems and was diagnosed with depressive disorder and adjustment disorder.  PTSD was again ruled out.  The Board found that, although Dr. J.G.'s January 2014 letter noted that the Veteran had been diagnosed with PTSD, the associated treatment records reflect that PTSD was specifically ruled out.  Thus, as the Board stated in its December 2015 decision, the January 2014 statement from Dr. J.G. lacks probative value.  

Pursuant to the Board's January 2015 remand, the Veteran was afforded a VA psychiatric examination in May 2015.  The examiner noted that the evidence of record had been reviewed.  The examiner also interviewed the Veteran and performed a mental status examination.  The examiner then stated that the Veteran did not meet the DSM 5 criteria for PTSD, but diagnosed the Veteran with alcohol use disorder.  The examiner then opined that it was it was less likely than not that the Veteran's alcohol or substance abuse problems were incurred in, caused by, or exacerbated by his military service or claimed active duty stressors.  In support of this opinion, the examiner stated that the Veteran had a long history of alcohol abuse and marijuana use, beginning in his early teenage years prior to military service.  The Veteran stated that his use escalated at age 19 after arriving for his first tour in Germany, but military records did not indicate any alcohol-related problems until an incident of not paying for a cab in 1988 during his second tour in Germany.  He was then discharged for a pattern of misconduct not related to substance abuse.  The examiner also noted that the Veteran's service treatment records were silent for any alcohol or substance abuse problems or treatment during service.  

Since service separation, the May 2015 VA examiner noted that the Veteran had demonstrated a pattern of sustained severe abuse of alcohol and other substances, with only brief episodes of sobriety when in treatment.  Substance abuse contributed to multiple job failures and his history of housing instability.  The examiner noted that, despite the very extensive involvement in treatment, there was never any mention in the records of the Veteran's alleged military sexual trauma or any PTSD-like symptoms until a detox episode in 2012.  Even then, the examiner noted that the Veteran was only diagnosed with polysubstance dependence and depression and there were no PTSD complaints.  Indeed, in a September 2003 SATP intake, the Veteran specifically denied a history of military sexual trauma or any other sexual abuse.  Extensive treatment records indicate that the first mention of PTSD was not until an October 2014 VA psychiatry visit when the Veteran reported that he had been diagnosed with depression and PSTD.

Regarding depression, the May 2015 VA examiner stated that the first complaint of depression was not until he reported suicidal ideation and was treated in December 2007.  Since then, the examiner noted that the Veteran had periods of depression, but relapsed into substance abuse and did not follow through with treatment.  Notably, the examiner stated that "there is no evidence in the available
records associating or linking the veteran's reported depression (first noted 17 years after military discharge) to his active duty military service or alleged military stressors."

The May 2015 VA examiner further noted that, at the current time, the Veteran reported depression, feelings of loneliness, sadness, and helplessness, anxiety, anger, aggression, hyperstartle, trust issues, and nightmares about the alleged sexual trauma.  He admitted, however, that he did not remember the actual incident, other than waking for a very brief moment and seeing a superior performing oral sex on him.  He had no memory of anything that may or may not have happened.  The examiner stated that, most significantly, treatment records did not indicate any
PTSD complaints over the years and complaints had been only about substance abuse and depression. 

The May 2015 VA examiner further indicated that the Veteran's self-report was not entirely reliable and there were inconsistencies in his report.  For example, the Veteran had asserted that the military sexual trauma event in 1983 was corroborated by his subsequent poor performance and alcohol problems; however, there was no record of any performance problems until 1989 and no record of any alcohol treatment until 2003.  Further, the Veteran was not forthcoming during the interview about the multiple performance issues he had in the military (he admitted only to writing a few bad checks).  Moreover, during the May 2015 VA examination, the Veteran reported that he had been clean of alcohol and drugs for 8 months; however, he was discharged from the STEPS program on May 27, 2015, due to three relapses over the past month.  Further, objective psychological testing was consistent with endorsement of a large number of unusual and unlikely symptoms in a pattern most consistent with exaggeration.

In sum, the May 2015 VA examiner stated that the Veteran's active alcohol and substance abuse was frequently accompanied by depression, anxiety, and insomnia as a consequence of the mood altering effects of the substances themselves.  Given that the Veteran was actively using, as well as the unreliability of the Veteran's self-report and the distorted results of psychological testing, the examiner stated that a separate diagnosis of depression was not assigned because it was not possible to determine the true presence of any underlying psychological disorder.  In other words, the Veteran's symptoms of depression were associated with his substance abuse disorder.  

In its December 2015 decision, the Board found the May 2015 VA medical opinion to be the most probative evidence of record regarding the Veteran's current diagnosed psychiatric disorders.  The examiner reviewed all medical and lay evidence of record, interviewed the Veteran, performed a mental status examination, provided opinions with supporting rationales, and specifically addressed the inconsistencies in the medical evidence of record.  For these reasons, the Board found that the Veteran did not have separate diagnoses of PTSD or major depressive disorder.  

The Board considered the Veteran's statements purporting to diagnose and relate a psychiatric disorder to service but noted that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose or render a competent medical opinion regarding a psychiatric disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Board noted that psychiatric disorders are complex psychological disorders because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Based on all evidence of record, the Board found that the weight of the evidence demonstrated that the Veteran had currently diagnosed alcohol abuse disorder manifested by depression, anxiety, and insomnia, but he did not have separate diagnoses of major depressive disorder or PTSD.  Based on the May 2015 VA medical opinion (which the Board found to be highly probative), the Veteran's alcohol abuse disorder had not been related to service.  For these reasons, the Board found that a preponderance of the evidence was against the claim for service connection for an acquired psychiatric disorder, to include alcohol abuser disorder, depressive disorder, or PTSD, and that the claim must be denied.

2.  The December 2016 Joint Motion

In the December 2016 Joint Motion, the parties determined that "the Board failed to fully discuss the favorable evidence of Appellant's diagnoses of major depressive disorder (MDD) and PTSD found throughout the VA medical records."  The parties noted that "[t]he Board denied the psychiatric claim because it found that the [Veteran] did 'not have a current diagnosis of major depressive disorder or PTSD.'" However, according to the parties, "[w]hile the Board discussed the May 2015 VA medical opinion and the January 2014 statement from Dr. J.G., which contained diagnoses of MDD and PTSD, it failed to discuss and weigh the evidence showing depression diagnoses that were provided by other medical professionals throughout the VA treatment records."  The parties specifically noted VA treatment records dated December 2, 2007; July 27, 2009; August 3, 2009; March 16, 2010; and September 29, 2014.  They stated that "[s]everal of these VA treatment records included an extensive history along with the provider's own apparent nexus opinions."  The parties found that, "[s]imilarly, the Board failed to discuss clear and formal diagnoses of PTSD at the Knoxville VAMC during this same time frame from other medical providers," and that "[s]everal of these records also affirmed specific symptoms of PTSD, such as negative thought processes, flashbacks, intrusiveness, sleep impairment, etc."

Furthermore, the parties stated that, "[t]o the extent the Board relied upon the May 2015 VA examination report, the examiner did not address whether [the Veteran] had a prior depression or PTSD diagnosis that may have resolved or changed," and that "the Board should clearly state whether the May 2015 VA examiner's diagnosis (or lack thereof) represented a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition," citing 38 C.F.R. § 4.125(b) (requiring the rating agency to return the report to the examiner if it is not clear what the change of a mental disorder diagnosis means).

Thus, the parties determined that "remand is necessary for the Board to adequately reconcile the earlier formal PTSD and depression diagnoses throughout the VA treatment records with the May 2015 VA examination report."

3.  Analysis following the December 2016 Joint Motion

The Board recognizes the treatment records containing diagnoses of mental health disorders including depressive disorder and PTSD and noting symptoms reported by the Veteran such as such as irritability, flashbacks, outbursts of anger, and nightmares; these include those records noted in the December 2016 Joint Motion and those subsequently added to the record following the December 2015 Board decision.  The Board also notes that the Veteran has continued to repeatedly report that his substance abuse is the result of his in-service sexual trauma.  However, the Board also notes that such diagnoses and noted symptomology have been based almost entirely on Veteran's own reported history.

In March 2017, the May 2015 VA examiner provided an opinion to address the issues raised in the December 2016 Joint Motion.  After again reviewing the record, the examiner stated the following: 

At the time of the May 2015 VA examination, it was not possible to comment on the current presence or absence of any additional underlying psychiatric disorder, including Major Depression.  Severe substance abuse is frequently accompanied by depression, anxiety, and insomnia as a consequence of the substances themselves and it was my opinion that the veteran's report of depression was secondary of the substances themselves and did not represent a separate psychiatric condition.  Treatment records dating back to December 2007 through the date of my examination of the veteran in May 2015 note a diagnosis of Major Depression.  However, the veteran was engaged in active and severe substance abuse throughout that time with only brief intermittent periods of sobriety.

The examiner noted that, per the relevant diagnostic criteria, "an independent mental disorder would not be diagnosed unless there is evidence of a mental disorder in the absence of substance abuse," which would be "a full mental disorder that persists for a substantial period of time after the cessation of withdrawal or intoxication."  The examiner further noted that, "[i]n addition, the veteran's self-report and objective test results indicated unreliability on his part," and opined that, "[t]ogether, this data indicates that it is more likely than not (greater than 50% probability) that the previous psychiatric diagnoses were in error and the symptoms the veteran reported actually represented a consequence of the substance abuse itself."  According to the examiner, "[r]egarding the diagnosis of PTSD, that had been ruled out on numerous occasions and there was no report of PTSD until a psychiatry visit in October 2014," and, "[g]iven the unreliability to the veteran's self-report and the severe substance abuse with its associated psychological symptoms, there is no credible evidence indicating that the veteran suffers from PTSD due to military trauma." 

Furthermore, regarding the Veteran's substance abuse, the examiner stated the following: 

There is no evidence to suggest any nexus between the veteran's substance abuse and report of psychological symptoms and his military service.  Records clearly document that his substance abuse began prior to his military entrance.  The first report of depression was not until December 2007 (17 years after military discharge) and the first report of PTSD was not until October 2014.  It is less likely than not (less than 50% probability) that the veteran's substance abuse and self-report of psychological symptoms was incurred in, caused by, exacerbated by, or etiologically related to his military service in any way.

The Board finds the May 2015 VA examination report and March 2017 addendum opinion to be more probative on the question of whether the Veteran has had any valid diagnosis of a mental disorder independent of his substance abuse disorders-or whether any mental disorder including depressive disorder or PTSD has existed at any point during the appeal period-than the treatment records and evaluations noted above assessing diagnoses of separate mental disorders.  The Board also finds the opinions of the VA examiner to be the most probative evidence as to whether the Veteran has any mental health symptoms related to service at all.

Initially, the VA examiner provided his opinion to specifically determine for service connection purposes, based on all the evidence of record, whether the Veteran had had any other such underlying psychiatric disorder at any point during the appeals period and whether any such disorder might be etiologically related to the Veteran's service.  The assessments of the Veteran for treatment purposes were based almost entirely on the Veteran's own reported history.  This difference is relevant in several regards. 

As the VA examiner noted, despite the very extensive involvement in treatment for years, there was never any mention in the records of the Veteran's alleged military sexual trauma or any PTSD-like symptoms until a detox episode in 2012; even then, the examiner noted that the Veteran was only diagnosed with polysubstance dependence and depression and there were no PTSD complaints.  Furthermore, prior to his PTSD complaints, the Veteran specifically denied a history of military sexual trauma or any other sexual abuse.  

The records reflecting diagnoses of PTSD, in contrast, relied almost completely on the reported symptomatology and history given by the Veteran, with no acknowledgement or other explanation as to how or why the Veteran did not report in-service trauma or PTSD-related complaints until many years into VA treatment for his mental health issues related to substance abuse.  Nor did they acknowledge or explain the fact that, earlier in his treatment, he related his substance abuse to current stressors in his life, denied any history of sexual abuse, and was specifically noted not to have met the criteria for a diagnosis of PTSD.

Also, in reviewing the claims file in its entirety, including years of treatment for substance abuse and related mental health problems, the VA examiner was better able to assess how and the degree to which any mental health problems experienced by the Veteran were intertwined with his substance abuse issues.  

Furthermore, the VA examiner's review of the record informed his opinion regarding the inconsistencies in, and lack of reliability of, the Veteran's reports, including the Veteran's reported history regarding in-service problems and his reported history of substance abuse, which were in conflict with the objective record.  In this regard, furthermore, in contrast to the assessments given during clinical treatment, the VA examiner engaged in extensive objective psychological testing, which was consistent with endorsement of a large number of unusual and unlikely symptoms in a pattern most consistent with exaggeration.  The clinical assessments of depressive disorder and PTSD, conversely, were essentially based entirely on the Veteran's unreliable self-reporting itself, as reflected in August 2014, December 2016, and February 2015 evaluations.

The Board also notes that the symptoms noted in VA clinical evaluations diagnosing mental disorders were likewise reported to the VA examiner in May 2015, including depression, feelings of loneliness, sadness, and helplessness, anxiety, anger, aggression, hyperstartle, trust issues, and nightmares about the alleged sexual trauma.  The VA examiner, moreover, specifically considered such prior clinical evaluations in making his assessment.  The VA examiner nonetheless determined that, based on the evidence as a whole, the Veteran's reported mental health symptoms were a consequence of his substance abuse itself and did not represent a separate psychiatric condition, and that previous psychiatric diagnoses were in error.  The examiner based this determination on several factors including that the Veteran was engaged in active and severe substance abuse throughout that time period in question with only brief intermittent periods of sobriety, and the Veteran's self-report and objective test results indicating unreliability.

Moreover, the bases for the explanations given in the May 2015 and March 2017 VA examiner's assessments are consistent with the record, including those records noted in the December 2016 Joint Motion and records added subsequent to the December 2015 Board decision.

The examiner assessed that that the previous psychiatric diagnoses were in error and the Veteran's symptoms actually represented a consequence of substance abuse.  In this regard, during hospitalization from December 1 to 5, 2007, the Veteran was at one point diagnosed with depressive disorder.  However, on admission, he "stated that he has been using drugs and alcohol heavily for several months," and had "been feeling depressed for a few months only after withdrawing from drugs."  The Veteran then reported drinking a 12-pack of beer per day, using cocaine and marijuana on a daily basis, and using pain pills and benzodiazepines when available.  Also, the Veteran's diagnoses at discharge were "Polysubstance Dep/Abuse (ETOH, Cocaine, Opiate, Bzd, Cannibis)," and "SIMD [substance-induced mood disorder]."

Also, a July 27, 2009, clinical record notes a diagnosis of depressive disorder, not otherwise specified, was noted.  However, the Veteran stated that he had been drinking too heavily, using cocaine, and wanted detox; diagnoses two days later were Alcohol Dependence, Polysubstance dependence, and Drug-Induced mood Disorder.  In May 2016 and March 2017 it was noted that the Veteran was continuing to use alcohol and drugs on a regular basis despite his ongoing treatment.  

Regarding the VA examiner's assessment of the inconsistency and unreliability of the Veteran's self-report, during May 2016 VA treatment it was noted that the Veteran "does not appear to be a reliable historian," and that while "[h]e reports drinking alcohol he appears to be minimizing [the] severity of use currently, in spite [of his] documented history of previous use."  In July 2016, further inconsistencies in the Veteran's reporting were noted:

The [Veteran] was somewhat inconsistent with me as well.  For example, he initially denied having applied for service connection for PTSD, stating instead that he applied for service connection for depression years ago.  I showed him the title page of 5/27/15 psychological C&P report, which showed that he had applied for service connection for PTSD a little over a year ago.  He eventually acknowledged it, said that his claim was denied, and is in the process of his final appeal.  His application for service connection is not at issue, but his disingenuousness about it is the problem, as is the evidence of inconsistencies and marked over-reporting on the C&P exam.  As another example, he said that he had been abstinent from alcohol and drug abuse for 18 months, but when I noted his relapses x3 in May of 2015, he acknowledged that it had been less than 18 months.

Objective psychological testing was also used in July 2016, which showed a "global validity rating" of "Poor, substantially reduced validity."  It was noted that "[t]he patient's data on the PCL [Psychopathy Checklist] were consistent with the patient's diagnostic data on the CAPS-5 [Clinician-Administered PTSD Scale] in suggesting that the patient may exhibit some problems related to PTSD, but one must keep in mind the serious problems with validity on the CAPS.  Consequently, the score on the PCL-5 should not be used as evidence to demonstrate the presence of PTSD as a result of the reported trauma."  

Thus, for the reasons above, the Board continues to find that a preponderance of the evidence is in favor of a finding that the Veteran currently has substance abuse disorders, unrelated to his service, manifested by such symptoms as depression, anxiety, and insomnia, but does not have any separate acquired psychiatric disorder such as depressive disorder or PTSD.  Accordingly, service connection for an acquired psychiatric disorder, to include alcohol abuse disorder, depressive disorder, and PTSD, must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service-connection for an acquired psychiatric disorder, to include alcohol abuse disorder, depressive disorder, and PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


